145 F.3d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.David Lee ALEXANDER, Defendant-Appellant.
No. 97-17244.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the District of Nevada.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.
MEMORANDUM*
PRO, J., Presiding


1
Submitted May 13, 1998**


2
David Lee Alexander, a federal prisoner, appeals pro se the district court's denial of his coram nobis petition pursuant to the All Writs Act, 28 U.S.C. § 1651, to vacate his 1982 bank robbery conviction.  He contends that he is entitled to coram nobis relief because the district court lacked jurisdiction to prosecute him under 18 U.S.C. § 2113(a), his guilty plea was invalid, and counsel was ineffective in failing to raise these two issues.  Alexander did not qualify for a writ of coram nobis because he still was serving his term of parole when the district court denied relief.  See United States v. Span, 75 F.3d 1383, 1386 & n. 5 (9th Cir.1996) (coram nobis relief not available for petitioner in custody); Estate of McKinney v. United States, 71 F.3d 779, 781 (9th Cir.1995) (same).


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4